department of the treasury_department of the treasury internal_revenue_service internal_revenue_service washington d c washington d c date number release date cc ebeo tl-n-183-99 wli uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel attention from subject chief branch cc ebeo medical resident fica student exception claim request for field_service_advice this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend university state state retirement_system issue sec_1 whether university medical residents’ services are covered under the state’s sec_218 agreement and are therefore subject_to fica tl-n-183-99 wli if the medical residents’ services are not covered under the state’s sec_218 agreement whether the residents’ services are excepted from the fica based upon the student fica exception conclusion sec_1 university medical residents appear not to be covered under the state’s sec_218 agreement the facts indicate that university medical residents were not eligible to participate in the state retirement_system and therefore were not members of the state retirement_system coverage group because university medical residents appear not to be covered under the state’s sec_218 agreement the service must determine whether the residents’ services are excepted from fica based upon the student fica exception we will soon provide guidance to field personnel on the facts to be developed in identifying the entity that is the common_law employer and whether a medical resident is a student who is enrolled and regularly attending classes facts the university sponsors a graduate medical education gme program the university has agreements with many hospitals to provide the hospitals with medical resident services in return the hospitals have agreed to act as teaching hospitals the university filed a claim_for_refund of fica_taxes it withheld and paid with respect to remuneration paid to university medical residents during the years through in the state entered into an agreement under sec_218 of the social_security act the act with the social_security administration ssa to cover certain of its employees under social_security sec_218 agreement in the state modified its sec_218 agreement to include as a coverage group members of the state retirement_system this modification excludes the services of student sec_1this memo refers to all participants in the university gme program as residents first year residents are often referred to as interns internship programs were discontinued across the country in and residency programs including the university’s have since included medical school graduates in their first year of graduate medical education 2for purposes of this memo the term hospital means any facility that has as its purpose the provision of medical_care to patients including outpatient medical clinics that provide outpatient services tl-n-183-99 wli which would be excluded if performed for a private employer in the sec_218 agreement was modified to include services performed by university employees in positions covered by the state retirement_system this modification was made retroactive to between and medical residents and interns were considered students by the state and thus their positions were not considered eligible for membership in the state retirement_system thus the state did not consider medical residents to be members of the state retirement_system coverage group for sec_218 agreement coverage purposes in a state law was enacted to provide that effective january the state began paying medicare_tax with respect to medical residents’ services effective july the state began paying both the medicare and oasdi portions of social_security with respect to medical residents’ services law and analysis the student fica exception sections of the internal_revenue_code impose federal_insurance_contribution_act fica_taxes on the wages of employees fica_taxes consist of an old-age survivors and disability insurance portion oasdi usually called social_security_tax and a medicare portion sec_3121 of the code excepts from the definition of employment for fica purposes services performed in the employ of a school_college_or_university s c u whether or not that organization is exempt from income_tax or an affiliated organization that satisfies sec_509 of the code in relation to the s c u related sec_509 organization if the service is performed by a student who is enrolled and regularly attending classes at that s c u thus the student fica exception applies to services only if both the employer status and student status requirements are met determining the common_law employer the first step in determining whether a medical resident’s services are subject_to the fica is to identify the resident’s common_law employer sec_31_3121_b_10_-2 of the employment_tax regulations provides that the status of the employee as a student performing the services shall be determined on the basis tl-n-183-99 wli of the relationship of such employee to the organization for which the services are performed thus the identity of the common_law employer is essential to determining whether the exclusion under sec_3121 applies because the common_law employer must be a s c u or a related sec_509 organization identifying the common_law employer is also essential to determining whether the resident is covered by a sec_218 agreement discussed below the university gme program has agreements with many teaching hospitals to provide the hospitals with medical resident services the question therefore arises whether the university or the hospital s where the services are performed is the resident’s common_law employer the common_law employer is the party that has direction and control_over the medical resident direction and control is the test not just for determining whether the worker is an employee versus independent_contractor but also determines which party is the employer when the worker has a relationship with more than one entity the field agent should refer to the training materials that the agent should have received on employee versus independent_contractor status independent_contractor or employee training rev tpds 84238i the facts developed thus far are insufficient to determine whether the university or the participating hospitals would be the common_law employer s of the medical residents the national_office will soon provide guidance to field personnel on the facts to be developed with respect to this question coverage under the state’s sec_218 agreement if it is concluded that the university is the common_law employer with respect a resident’s services it must determined whether those services are covered by the state’s sec_218 agreement when a state enters into a sec_218 agreement with the ssa employees of the state and its political subdivisions are brought under the agreement in groups known as coverage groups the act gives each state the right to decide which coverage groups to include under its sec_218 agreement coverage groups fall into two categories employees who are not covered under a state or local retirement_system and employees who are covered under a retirement_system for example one possible coverage group is the employees of each institution_of_higher_education who are covered under the state retirement_system the services of certain employees who are members of a coverage group may be optionally or mandatorily excluded from coverage under the state’s sec_218 agreement sec_218 of the act provides for certain mandatory and optional exclusions in the case of any coverage group from coverage under a sec_218 agreement for example under sec_218 a state has the option of excluding the tl-n-183-99 wli services of students sec_218 provides that the optional exclusion will apply only to students who would be excluded under the general student exclusion provided under a section a provides for a general exclusion from social_security coverage for services performed for a s c u or an organization that is a related sec_509 organization with respect to the s c u by a student who is enrolled and regularly attending classes at the s c u but if a state chooses not to exclude student services under its agreement those services will be covered under social_security notwithstanding the general student exclusion under a of the act thus in determining whether an employee is covered under a state’s sec_218 agreement the service must first determine whether the employee is a member of a coverage group that is included under the state’s sec_218 agreement if an employee is not a member of a coverage group the employee is not covered under the sec_218 agreement if the employee is a member of a coverage group the question then becomes whether the employee’s services are excluded under either a mandatory or optional exclusion in the instant case the state has never treated medical residents as eligible to participate in the state retirement_system whether employees in a particular position are eligible for membership in a state retirement_system is generally a question of state law thus it appears that the medical residents are not members of the state retirement_system coverage group and are therefore not covered under the state’s sec_218 agreement accordingly for purposes of determining sec_218 agreement coverage it is irrelevant whether the medical residents were students within the meaning of a of the act if the services of a state and local_government employee such as a medical resident are not covered under the state’s sec_218 agreement those services will be generally be covered under the fica unless the employee is a member of a state retirement_system since the university medical residents are not members of the state retirement_system a resident’s services would generally be covered under the fica unless the student fica exception requirements are met 3section a of the act is the parallel provision to sec_3121 of the code sec_3121 effective with respect to services performed after date tl-n-183-99 wli the employer status and student status requirements under sec_3121 the student fica exception is available only with respect to services performed in the employ of a s c u or a related sec_509 organization sec_31_3121_b_10_-2 of the regulations provides that the term school_college_or_university for purposes of the student fica exception is to be construed in its commonly or generally accepted sense a medical school will clearly qualify as a s c u however if the hospital where services are performed is the common_law employer the question arises whether the hospital qualifies as a s c u or a related sec_509 organization in addition to the employer status requirement a resident with respect to whom the refund claim is filed must be a student who is enrolled and regularly attending classes at the s c u sec_31_3121_b_10_-2 of the regulations provides that whether an employee has the status of a student is determined on the basis of the employee's relationship with the s c u for which the services are being performed an employee who performs services in the employ of a s c u as an incident to and for the purpose of pursuing a course of study at the s c u has the status of a student in the performance of those services if an employee has the status of a student then the amount of remuneration for services performed by the employee the type of services performed by the employee and the place where the services are performed are immaterial for purposes of the student fica exception the national_office is developing further guidance on these issues case development hazards and other considerations the following reates to case development in her letter dated administrator refers to a letter dated the division of coverage office of retirement and insurance benefits advising that interns and residents should be subject_to medicare_tax this letter was in response to a request for advice from the state we have requested copies of these letters from ssa and will forward them to you after we receive them the state social_security from the then director of cid cid tl-n-183-99 wli the national_office will provide guidance on the implications with respect to the employer status requirement if a resident performs services for a university hospital or a faculty practice plan please call if you have any further questions jerry e holmes chief branch employee_benefits and exempt_organizations cid
